DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 12/8/2020.  As directed by the amendment, claims 1, 2 and 13 have been amended, claim 14 has been cancelled, and claim 21 has been added. As such, claims 1-13 and 15-21 are pending in the instant application.
	
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Specification
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract is currently two paragraphs.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/805,297, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not disclose or support the cover being “pliable” (or flexible/bendable) as recited in claim 1; therefore, the claims receive the priority date of the instant application, which is 2/13/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
, and surrounds , an outward facing surface”.
Regarding claim 6, it is unclear what is being claimed. Is “the tracheotomy plate that also attaches” the same plate of claim 1, or a different plate? Is the claim attempting to claim the plate and/or the neck strap? Or is the claim trying to infer an opening in the cover that corresponds to a neck strap opening (e.g. similar to claim 5)? As best understood, it is the latter, but the claim must make it clear what exactly about the cover of claim 1 is being limited by claim 6.
Claim 13 (and thus its dependent claim 21) recites the limitation "the decorative covers" (plural) in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, lines 3 and 5 of claim 13 and lines 5 and 6 of claim 21 recite “the decorative cover,” wherein it is unclear at these points in claims 15 and 16 to which cover is being referred, since a plurality was recited. Additionally, the preamble of claim 13 is directed to a singular cover, whereas the body of the claim is directed to multiple covers (as well as a sheet-like material), that is, the scope of the cover in the preamble according to claim 1 from the sheet-like piece of material”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-13 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 5,060,645; hereinafter “Russell”) in view of Born (US 5,616,116; hereinafter “Born”) and Plough et al. (US 8,464,708 B2; hereinafter “Plough”).
Regarding claim 1, Russell discloses a tracheostomy plate (collar member 14) (Fig. 4) that attaches to a tracheostomy tube (tracheostomy tube 12) (Fig. 1) that positions in a tracheostomy (col. 1), the tracheostomy play having openings (opening 18, openings 22, slots 24) on an outward facing surface (facing the viewer in Figs. 1/4), but Russell is silent regarding a tracheostomy plate decorative cover configured to cover the tracheostomy plate, the decorative cover comprising a thin, pliable piece of material sized and shaped such that the decorative cover coextensively covers and corresponds to the openings of the outward facing surface when the tracheostomy plate is attached to the tracheostomy tube that is positioned in the tracheostomy, wherein: 
the piece of material comprises a front surface and an opposite back surface defined by and extending between a left side and an opposite right side and a top side and an opposite bottom side; 
the front surface is configured to display a decorative image that decorates the appearance of the outward facing surface of the tracheostomy plate when the decorative cover is positioned on the tracheostomy plate attached to the tracheostomy tube positioned in the tracheostomy; and 
the back surface is configured to position on the outward facing surface of the tracheostomy plate such that the decorative cover is securable to the tracheostomy plate.
However, decorative decals were well known to all artisans before the effective filing date of the claimed invention, with Born demonstrating that it was known in the tracheostomy art before the effective filing date of the claimed invention to provide a tracheostomy plate with a front surface configured to display ornamentation that decorates the appearance of the outward facing surface (col. 3, lines 26-28), and Plough demonstrating that it was known in the stoma art before the effective filing date of the claimed invention to provide a stoma plate decorative cover (cover 560, 720, 722 OR 730) (Figs. 7A-B) configured to cover a stoma plate/surface (e.g. pneumostoma management device 201 or dome 524) (Figs. 2A-B OR Fig. 5A), the decorative cover comprising a thin, pliable piece of material (Fig. 5A or 7B; col. 17, lines 32-53, col. 19, lines 8-9, and col. 20, lines 15-23) sized and shaped such that the decorative cover coextensively covers, and accommodates features of, an outward facing surface of the stoma plate/surface when the stoma plate/surface is attached to a stoma tube (tube 240 or sleeve 510) that is positioned in the stoma (Figs. 7A-B in view of Fig. 2A&D and Fig. 5A, where Fig. 2D teaches indents 262 that correspond to tabs 236 and covering the entirety of the outward facing surface and Fig. 5A teaches both an opening in the cover (aperture 562) that corresponds with an opening of the dome (defined by threated fitting 539) and wherein the cover is coextensive with the outward facing surface of the dome), wherein: 
the piece of material comprises a front surface (e.g. facing the viewer in Fig. 7A, to the left in Fig. 7B) and an opposite back surface (e.g. facing away from the viewer in Fig. 7A, to the right in Fig. 7B) defined by and extending between a left side and an opposite right side and a top side and an opposite bottom side (the top, bottom, left and right sides in Fig. 7A); 
the front surface is configured to display a decorative image that decorates the appearance of the outward facing surface of the stoma plate/surface when the decorative cover is positioned on the stoma plate/surface attached to the stoma tube positioned in the stoma (e.g. Fig. 7A; col. 14, lines 7-52, col. 17, lines 41-43 and col. 18, line 60-col. 19, line 7); and 
the back surface is configured to position on the outward facing surface of the stoma plate/surface such that the decorative cover is securable to the stoma plate/surface (col. 17, lines 32-39 and col. 18, line 60-col. 19, line 7).
Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the tracheostomy plate system of Russell to 
Regarding claim 5, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Russell as modified to include a cover that is coextensive with, and accommodates the openings of, the outer surface of the tracheostomy plate as discussed above further discloses/teaches a tracheostomy tube opening (corresponding to opening 18), a first neck strap opening (corresponding to left slot 24), and second neck strap opening (corresponding to right slot 24) each extending through the front surface and the back surface of the decorative cover (so as to allow the respective elements, i.e. tube and straps, to be passed therethrough per the functionality of the plate as discussed above) and configured to correspond to a tracheostomy tube opening (18), a first neck strap opening (left slot 24), and second neck strap opening of the tracheostomy plate (right slot 24) (Russell Fig. 4).  
Regarding claim 6, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Russell as modified to  tracheostomy plate as discussed above further discloses/teaches wherein the decorative cover is further configured to cover the tracheostomy plate that also attaches to a tracheostomy plate neck strap (tape 26) ( Russell Fig. 4).  
Regarding claim 7, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Russell in view of Born and Plough anticipates wherein the decorative image comprises a cartoon or caricature image, because to be given patentable weight, the printed matter and associated product must be in a functional relationship. However, where a product merely serves as a support for printed matter, no functional relationship exists. See MPEP 2111.05.I. Since no functional relationship exists, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2112.01.III. Since Plough educates Russell in view of Born and Plough to include an image, the nature of the image is entirely design choice/carries no patentable weight, and even if it did, it would have been obvious to an artisan before the effective filing date for the image to be a cartoon or caricature image, in order to appeal to younger users.
Regarding claim 8, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Plough further educates Russell in view of Born and Plough to include wherein the decorative image comprises a pattern or graphic design (e.g. the flower design of Plough Fig. 7A).  
Regarding claim 9, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Plough further educates wherein the decorative image comprises an animate or inanimate image (e.g. the flower design of Plough Fig. 7A).  
Regarding claim 10, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Plough further educates Russell in view of Born and Plough to include wherein the decorative image comprises one or more colors (e.g. the flower design of Plough Fig. 7A in view of Plough col. 18, lines 61-62 and col.19, lines 6-7).  
Regarding claim 11, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Plough further educates Russell in view of Born and Plough to include wherein the piece of material comprises a plastic piece of material (col. 17, lines 51-53, col. 19, lines 8-19, and col. 20, lines 15-23), for the obvious purpose of using a known suitable material for the expected result of a robust decal.  
Regarding claim 12, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Russell as modified to include a cover that is coextensive with, and accommodates the openings of, the outer surface of the tracheostomy plate as discussed above further discloses/teaches wherein the piece of material comprises an oval shaped piece of material (Russell Fig. 4).  
Regarding claim 13, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Plough further educates Russell in view of Born and Plough to include, as best understood, a plurality of decorative covers removably attached to a sheet-like piece of material, wherein the decorative cover is further configured to removably attach in a laid out group of the decorative covers on the sheet-like piece of material for storage and use of the decorative cover (Plough Fig. 7A), because it would have been obvious to an artisan before the effective filing date of the claimed invention for the system of Russell in view of Born and Plough to include a plurality of covers according to claim 1, e.g. with a variety of image options, on a typical decal sheet, in order to provide the expected result of easily-accessible/marketable customization options for the plate and/or multiple plates.  
Regarding claims 15 and 16, Russell in view of Born and Plough teaches a method of using the tracheostomy plate decorative cover of claim 1, comprising positioning the back surface of the decorative cover on the outward facing surface of the tracheostomy plate and attaching the decorative cover to the tracheostomy plate such that the decorative cover is secured to the tracheostomy plate and the decorative image is displayed from the front surface of the decorative cover (Russell Fig. 4 in view of the cover/decal discussed above regarding claim 1) such that the decorative image decorates the appearance of the outward facing surface of the tracheostomy plate while attached to the tracheostomy tube positioned in the tracheostomy (Russell Fig. 1 in view of the cover/decal discussed above regarding claim 1), because any artisan at the time of invention would have understood that this would have been the standard method for applying a cover/decal of claim 1 as discussed above to the front surface of the tracheostomy plate of Russell Fig. 4, i.e. the user takes the adhesive back of the cover/decal and applies it to the front .  
Regarding claim 17, Russell in view of Born and Plough teaches a method of claim 15, wherein Russell further teaches further comprising attaching the tracheostomy plate, with the decorative cover positioned thereon, to the tracheostomy tube (Fig. 1; col. 3, lines 6-10), because it would have been obvious to an artisan before the effective filing date of the claimed invention to put the cover/decal on before attaching the plate to the tube, because this would allow the user to more easily access/see the plate for better alignment of the cover/decal with the plate (Russell, col. 2, lines 64-67).  
Regarding claim 18, Russell in view of Born and Plough teaches a method of using the tracheostomy plate decorative cover of claim 1, comprising: 
positioning the back surface of the decorative cover on the outward facing surface of the tracheostomy plate such that the decorative cover is securable to the tracheostomy plate and the decorative image is displayed from the front surface of the decorative cover (Russell Fig. 4 in view of the cover/decal discussed above regarding claim 1) such that the decorative image decorates the appearance of the outward facing surface of the tracheostomy plate while attached to the tracheostomy tube positioned in the tracheostomy (Russell Fig. 1 in view of the cover/decal discussed above regarding claim 1), because any artisan at the time of invention would have understood that this would have been the standard method for applying a cover/decal of claim 1 as discussed above to the front surface of the tracheostomy plate of Russell Fig. 4, i.e. the user takes the adhesive back of the ; and 
wherein Russell further teaches further comprising attaching the tracheostomy plate, with the decorative cover positioned thereon, to the tracheostomy tube positioned in the tracheostomy (Fig. 1; col. 3, lines 6-10), because it would have been obvious to an artisan before the effective filing date of the claimed invention to put the cover/decal on before attaching the plate to the tube, because this would allow the user to more easily access/see the plate for better alignment of the cover/decal with the plate (Russell, col. 2, lines 64-67).  
Regarding claim 19, Russell in view of Born and Plough teaches a method of using the tracheostomy plate decorative cover of claim 6, comprising: 
positioning the back surface of the decorative cover on the outward facing surface of the tracheostomy plate such that the decorative cover is securable to the tracheostomy plate and the decorative image is displayed from the front surface of the decorative cover (Russell Fig. 4 in view of the cover/decal discussed above regarding claim 1) such that the decorative image decorates the appearance of the outward facing surface of the tracheostomy plate while attached to the tracheostomy tube positioned in the tracheostomy (Russell Fig. 1 in view of the cover/decal discussed above regarding claim 1), because any artisan at the time of invention would have understood that this would have been the standard method for applying a cover/decal of claim 1 as discussed above to the front surface of the tracheostomy plate of Russell Fig. 4, i.e. the user takes the adhesive back of the ; and 
wherein Russell further discloses attaching the tracheostomy plate neck strap to the tracheostomy plate (Russell col. 2, lines 60-64).  
Regarding claim 20, Russell in view of Born and Plough teaches a method of using the tracheostomy plate decorative cover of claim 5, comprising: 
positioning the back surface of the decorative cover on the outward facing surface of the tracheostomy plate such that the decorative cover is securable to the tracheostomy plate and the decorative image is displayed from the front surface of the decorative cover (Russell Fig. 4 in view of the cover/decal discussed above regarding claim 1) such that the decorative image decorates the appearance of the outward facing surface of the tracheostomy plate while attached to the tracheostomy tube positioned in the tracheostomy (Russell Fig. 1 in view of the cover/decal discussed above regarding claim 1), because any artisan at the time of invention would have understood that this would have been the standard method for applying a cover/decal of claim 1 as discussed above to the front surface of the tracheostomy plate of Russell Fig. 4, i.e. the user takes the adhesive back of the cover/decal and applies it to the front surface of the tracheostomy plate so as to display the decorative front of the cover/decal outward; 
wherein Russell further teaches attaching the tracheostomy plate, with the decorative cover positioned thereon, to the tracheostomy tube (Fig. 1; col. 3, lines 6-10), because it would have been obvious to an artisan before the effective filing date of the claimed invention to put the cover/decal on before attaching the plate to the tube, ; and  
wherein Russell further discloses attaching the tracheostomy plate neck strap to the tracheostomy plate (Russell col. 2, lines 60-64).  
Regarding claim 21, Russell in view of Born and Plough teaches a method of using the tracheostomy plate decorative cover of claim 13, comprising: 
wherein Plough further teaches removing one of the decorative covers from the sheet-like piece of material (Plough, col. 18, lines 64-66); and 
positioning the back surface of the removed decorative cover on the outward facing surface of the tracheostomy plate such that the decorative cover is securable to the tracheostomy plate and the decorative image is displayed from the front surface of the decorative cover (Russell Fig. 4 in view of the cover/decal discussed above regarding claim 1) such that the decorative image decorates the appearance of the outward facing surface of the tracheostomy plate while attached to the tracheostomy tube positioned in the tracheostomy (Russell Fig. 1 in view of the cover/decal discussed above regarding claim 1), because any artisan at the time of invention would have understood that this would have been a standard method for separating a cover/decal of claim 1 from a sheet of covers/decals and applying the cover/decal of claim 1 as discussed above to the front surface of the tracheostomy plate of Russell Fig. 4, i.e. the user removes the desired cover/decal from the sheet, takes the adhesive back of the cover/decal and applies it to the front surface of the tracheostomy plate so as to display the decorative front of the cover/decal outward.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Born and Plough as applied to claim 1 above, and further in view of Massullo (US 8,898,941 B2; hereinafter “Massullo”).
Regarding claims 2 and 3, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, but Russell in view of Born and Plough is silent regarding wherein the back surface is configured to removably adhere to the outward facing surface of the tracheostomy plate by cohesive forces without an adhesive, e.g. configured to removably cling to the outward facing surface of the tracheostomy plate without an adhesive. However, Massullo, which is available as analogous prior art because it is in the broadly defined art of covers/decals, and it was concerned with the same problem with which Applicant was concerned, namely, how to connect a thin cover/decal to a corresponding surface for decoration of said surface by said cover/decal, demonstrates that it was known in the art of decorative covers/decals at the time of invention for a cover/decal to be either bonded by adhesive as taught by Plough, or wherein the back surface is configured to removably adhere to the outward facing surface of the tracheostomy plate by cohesive forces without an adhesive, e.g. configured to removably cling to the outward facing surface of the tracheostomy plate without an adhesive (Massullo col. 2, lines 12-17; col. 3, lines 30-33 and 56-63). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the decal/cover of Russell in view of Born and Plough such that the back surface is configured to removably adhere to the outward facing surface of the tracheostomy plate by cohesive forces without an adhesive, e.g. configured to removably cling to the 
Regarding claim 4, Russell in view of Born and Plough teaches the tracheostomy plate decorative cover of claim 1, wherein Plough further educates Russell in view of Born and Plough to include wherein the back surface is configured to adhere to the outward facing surface of the tracheostomy plate (Plough col. 18, lines 60-63), but Russell in view of Born and Plough silent regarding wherein said adhesion is removable. However, Massullo, which is available as analogous prior art because it is in the broadly defined art of covers/decals, and it was concerned with the same problem with which Applicant was concerned, namely, how to connect a thin cover/decal to a corresponding surface for decoration of said surface by said cover/decal, teaches that it was known in the art of decorative covers/decals at the time of invention for a cover/decal to be removably adhered (Massullo col. 2, lines 12-17). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the decal/cover of Russell in view of Born and Plough to be removably adhered as taught by Massullo, in order to provide the predictable result of a cover/decal that can be removed, e.g. for cleaning or replacement of the plate, or better orientation of the cover/decal if initially placed incorrectly, or to switch out with a different design (Massullo, col. 2, lines 10-16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching the decoration of tracheostomy devices: Fahl (US 2016/0354569 A1; para [0019]); Kapp (US 4,763,645; Fig. 1); Brehm (US 2,039,142). Additional references teaching oval-shaped tracheostomy plates: Thomas et al. (US 2005/0166924 A1; Fig. 4); Stuart (US 5,361,754). Additional references teaching decorative decals, including for medical devices: pumppeelz.com, Ybarra (US 6,301,102 B1); Kapitan (US 3,787,935); Wegmann (US 2005/0101899 A1); Corbeil et al. (US 7,686,801 B2; Fig. 2A); Mazzochi (US 7,336,504 B2); Danchulis et al. (US 5,086,823); Fant et al. (US 6,223,404 B1); Higgs et al. (US 7,635,809 B2); Beckmann (US 5,106,016); Miller et al. (US 3,898,357).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785